October 31, 2010 Mr. Stacey E. Hong, President Atlantic Fund Administration, LLC Three Canal Plaza, Suite 600 Portland, Maine 04101 RE:Expense Limitation Agreement Dear Mr. Hong: Waterville Capital, LLC, (the “Adviser”) agrees to reduce its investment advisory fee and reimburse expenses as necessary to ensure that total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividends on short sales, acquired fund fees and expenses, and extraordinary expenses) for the Waterville Large Cap Value Fund (the “Fund”), a series of the Forum Funds (the “Trust”), do not exceed 2.00% for Investor Shares for the period from October 31, 2010 through March 1, 2012. This agreement can only be terminated or amended upon the approval of the Trust’s Board of Trustees and is automatically terminated if the Adviser is no longer a service provider to the Fund.Unless otherwise amended or terminated, this agreement will terminate on March 1, 2012. Very truly yours, Waterville Capital, LLC By:/s/Joseph Delaney III Name: Joseph Delaney Title: President February 16, 2011 Mr. Stacey E. Hong, President Atlantic Fund Administration, LLC Three Canal Plaza, Suite 600 Portland, Maine 04101 RE:Expense Limitation Agreement Dear Mr. Hong: Waterville Capital, LLC, (the “Adviser”) agrees to reduce its investment advisory fee and reimburse expenses as necessary to ensure that total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividends on short sales, acquired fund fees and expenses, and extraordinary expenses) for the Waterville Large Cap Value Fund (the “Fund”), a series of the Forum Funds (the “Trust”), do not exceed 2.00% for Institutional Shares for the period from March 1, 2011 through March 1, 2012. This agreement can only be terminated or amended upon the approval of the Trust’s Board of Trustees and is automatically terminated if the Adviser is no longer a service provider to the Fund.Unless otherwise amended or terminated, this agreement will terminate on March 1, 2012. Very truly yours, Waterville Capital, LLC By:/s/ Joseph Delany III Name:Joseph Delaney Title:President
